DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10-15, 17, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 12 and 20 recite “increasing the number of rays in the first view and the second view, arranged to intersect with objects in the target region of the computer-generated scene; and decreasing the number of rays in the first view and the second view arranged to intersect with objects outside the target region of the computer-generated scene”. Applicant’s specification on para. [0027], disclosed that “Similarly, ray 214L and ray 214R may be related as they too have a substantially similar direction. If, for example ray 214L and 214R do not intersect the same object in the computer-generated scene then they may not be related. If a relationship is determined, it is possible to render only one of the related rays, such as ray 212L or 214L, and then, based on the processed ray, process the complementary ray 212R or 214R as an offset of the first ray 212L or 214L. Even if the rays do not intersect the same object, a portion of the traversal information cached in the system in relation to the first ray 212L maybe common and reused, during calculation of the second ray 214L, thereby reducing the computational bandwidth and power.” Also see in para. [0028], “FIG. 2b shows schematically a representation 300 of the determination of a relationship between a plurality of rays according to a second example. The representation 300 comprises two cameras, a first camera 310L representing the left eye of a viewer, and a second camera 31oR representing the right eye of a viewer. The first camera 310L and the second camera 310R are positioned within the computer-generated scene separated by a distance 310D representative of the interocular distance of the viewer. The distance 310D may be customizable based on the viewer's preferences and/or hardware requirements of a display device on which the rendered output is to be displayed. It will be appreciated that a representation may comprise more than two cameras when the method described above in relation to FIG. 1 is arranged to generate more than two views of a computer-generated scene. When rendering the first view of the computer-generated scene a plurality of rays is emitted from the first camera 310L position. The plurality of rays includes rays in a number of directions arranged to intersect with a number of objects within the computer-generated scene, such as ray 312L and ray 314L. Similarly, when rendering the second view of the computer-generated scene, a plurality of rays is emitted from the second camera 310R position. The plurality of rays also includes rays in a number of directions arranged to intersect with objects within the computer-generated scene, such as ray 312R and ray 314R.” Furthermore, para. [0028-0030] have been considered. However, support for the limitations cited above is respectfully requested. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10-15, 17, 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-15, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US Publication Number 2013/0293547 A1, hereinafter “Du”) in view of Woodgate et al. (US Publication Number 2007/0035829 A1, hereinafter “Woodgate”).

(1) regarding claim 1:
As shown in figs. 1-6, Du disclosed a method (fig. 6, para. [0032], note that a method in which a 3D scene may be rendered for an autostereoscopic 3D display according to embodiments of the invention is disclosed) comprising the steps of: 
identifying at least one target region of a computer-generated scene, the at least one target region being associated with data relating to a gaze direction of a viewer (para. [0015], note that the virtual camera array 310 may be capable of illustrating or "seeing" a field of view 320 based on a number of imaging parameters. The imaging parameters may include an (x, y, z) coordinate location, an angular left/right viewing perspective (a) indicative of virtual camera array panning);
generating at least a first computer-generated representation and a second computer-generated representation, where the first computer-generated representation represents a first view of the computer-generated scene obtained from a first virtual camera (para. [0016], note that all of the imaging parameters combine to create a field of view 320 for the first virtual camera array 310. The field of view 320 may be representative of a 3D scene within the game which must be rendered as a frame on a display for the player of the video game) and the second computer-generated representation represents a second view of the computer-generated scene obtained from a second virtual camera (para. [0017], note that all of the imaging parameters combine to create the new field of view 340 for the second virtual camera array 330. The new field of view 340 may be representative of a 3D scene within the game which must be rendered as the next frame on a display for the player of the video game), and each of the first computer-generated representation and the second computer-generated representation comprises a plurality of rays which intersect with objects of the computer generated scene (para. [0027], note that each ray may be tested for intersection with some subset of objects in the scene), 
determining a relationship between at least one ray of the first computer-generated representation and at least one ray of the second computer-generated representation (as shown in fig. 3, the relationship of the two virtual cameras are shown); 
processing one or more of the group of substantially similar rays, substantially simultaneously to produce a first rendered view and a second rendered view of the computer generated scene (para. [0014], note that when rendering a given view, red (R), green (G), and blue (B) color components form pixel groups 210 as shown in FIG. 2. The center 220 of a grouping of pixels in is not necessarily located at integer coordinates. A ray tracing engine supports issuing rays from a non-integer positioned center pixel, and filling the determined pixel color in the specific location of a frame buffer. When all sub-pixels are filled in the frame buffer, the number of issued rays will be exactly equal to the total number of pixels); and 
outputting the first rendered view and the second rendered view to one or more display devices (para. [0018], note that a rendering application 420 may be operable on the computer platform 410. The rendering application may comprise software specifically directed toward rendering image frames representative of a 3D scene. For instance, the rendering application 420 may be used by one or more separate software applications such as, for instance, a video game to perform the image rendering functions for the video game).
Du disclosed most of the subject matter as described as above except for specifically teaching grouping the at least one ray of the first computer-generated representation and the at least one ray of the second computer-generated representation based on the relationship, to form a group of substantially similar rays; wherein the first virtual camera and the second virtual camera are positioned within the computer-generated scene so as to represent an interocular distance associated with the viewer, and wherein generating at least the first representation and the second representation comprises: increasing the number of rays in the first view and the second view, arranged to intersect with objects in the target region; and decreasing the number of rays in the first view and the second view arranged to intersect with objects outside of the target region.
However, Du teaches grouping the at least one ray of the first computer-generated representation and the at least one ray of the second computer-generated representation based on the relationship, to form a group of substantially similar rays (para. [0012], note that a group of adjacent red (R), green (G), and blue (B) color components form a pixel while each color component comes from a different view of the image, as indicated by the number inside each rectangle. The dashed lines labeled "4" and "5" indicate the RGB color components for the given view.)
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose grouping the at least one ray of the first computer-generated representation and the at least one ray of the second computer-generated representation based on the relationship, to form a group of substantially similar rays. The suggestion/motivation for doing so would have been in order to provide real-time 3D image rendering or interactive rendering is easier on consumer-level graphics hardware (para. [0001]). Therefore, it would have been obvious for Du to obtain the invention as specified in claim 1.
Furthermore, Woodgate disclosed wherein the first virtual camera and the second virtual camera are positioned within the computer-generated scene so as to represent an interocular distance associated with the viewer (para. [0006], note that The relative separation of the homologous points between the two images is termed the disparity; points with zero disparity correspond to points at the depth plane of the display. FIG. 1b shows that points with uncrossed disparity appear behind the display and FIG. 1c shows that points with crossed disparity appear in front of the display. The magnitude of the separation of the homologous points, the distance to the observer, and the observers interocular separation gives the amount of depth perceived on the display), and wherein generating at least the first computer-generated representation and the second computer-generated representation comprises: increasing the number of rays in the first view and the second view, arranged to intersect with objects in the target region (para. [0051], note that the lens arrays of the present invention collect light from adjacent groups of pixels, typically adjacent colour sub-pixels, so that colours are mixed across the aperture of each lens. It is thus an advantage of the present invention that light from adjacent colour sub-pixels directed to a first viewing window is mixed so that the luminance fluctuations on the display are reduced and artefacts making the image appear stripy are reduced. Also see para. [0134]); and decreasing the number of rays in the first view and the second view arranged to intersect with objects outside of the target region (para. [0146], note that such a configuration advantageously reduces the thickness of the lens, while each portion of the lens images light from the respective pixel column to the correct viewing window. Thus the lens structure does not serve to substantially increase the cross talk of the display).  
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein the first virtual camera and the second virtual camera are positioned within the computer-generated scene so as to represent an interocular distance associated with the viewer, and wherein generating at least the first computer-generated representation and the second computer-generated representation comprises: increasing the number of rays in the first view and the second view, arranged to intersect with objects in the target region; and decreasing the number of rays in the first view and the second view arranged to intersect with objects outside of the target region. The suggestion/motivation for doing so would have been in order to provide the directional display apparatus is arranged such that each respective section is also capable of directing light from adjacent groups of pixels aligned with sections adjacent the respective section on opposite sides of said respective section into the same nominal viewing windows (para. [0052]). Therefore, it would have been obvious to combine Du with Woodgate to obtain the invention as specified in claim 1.

	(2) regarding claim 2:
	Du further disclosed the method of claim 1, wherein determining the relationship comprises determining whether a ray of the first computer-generated representation and a ray of the second computer-generated representation intersect an object in the computer-generated scene (para. [0024], note that a reflected ray continues on in the mirror-reflection direction from a shiny surface. It is then intersected with objects in the scene in which the closest object it intersects is what will be seen in the reflection). 

	(3) regarding claim 3:
Du further disclosed the method of claim 2, wherein determining whether a ray of the first computer-generated representation and a ray of the second computer-generated representation intersect an object in the computer-generated scene, is based on at least: a start point and a direction of each of the ray of the first computer-generated representation and the ray of the second computer-generated representation (para. [0016], note that the .alpha..sub.1, .sub.1 parameters may define the orientation of the first virtual camera array 310. The orientation .alpha..sub.1, .sub.1 parameters may describe the direction and the elevation angle the first virtual camera array 310 is oriented); and a distance between the first virtual camera and the second virtual camera (para. [0017], note that the .alpha..sub.2, .sub.2 parameters may define the orientation of the second virtual camera array 330. The orientation .alpha..sub.2, .sub.2 parameters may describe the direction and the elevation angle the second virtual camera array 330 is oriented. Note that the two cameras are distanced apart). 

(4) regarding claim 4:
Du further disclosed the method of claim 2, wherein determining the relationship is also based on an intersect between the ray of the first computer-generated representation and the ray of the second computer-generated representation (para. [0027], note that each ray may be tested for intersection with some subset of objects in the scene).

(5) regarding claim 5:
Du further disclosed the method of claim 4, wherein the intersect is determined using at least one of rasterization or ray tracing (para. [0027], note that each ray issued by the ray tracing engine 430 corresponds to a pixel within the 3D scene. The resolution of the 3D scene is determined by the number of pixels in the 3D scene. Thus, the number of rays needed to render a 3D scene corresponds to the number of pixels in the 3D scene. Typically, each ray may be tested for intersection with some subset of objects in the scene.).

(6) regarding claim 6:
Du further disclosed the method of claim 2, where the ray of the first computer-generated representation and the ray of the second computer-generated representation have a substantially similar direction, and wherein processing the ray of the second computer-generated representation comprises processing the ray of the first computer-generated representation and applying an offset associated with a distance between the first virtual camera and the second virtual camera (para. [0020], note that the computing platform 410 may receive input from a user interface input device 440 such as, for instance, a video game controller. The user interface input device 440 may provide input data in the form of signals that are indicative of motion within a 3D scene. The signals may comprise motion indicative of moving forward in a 3D scene, moving backward in the 3D scene, moving to the left in the 3D scene, moving to the right in the 3D scene, looking left in the 3D scene, looking right in the 3D scene, looking up in the 3D scene, looking down in the 3D scene, zooming in/out in the 3D scene, and any combination of the aforementioned). 

(7) regarding claim 7:
Du further disclosed the method of claim 1, wherein the first computer-generated representation and the second computer-generated representation are generated by at least one of rasterization; or ray tracing (para. [0019], note that a ray tracing engine 430 may also be operable on the computer platform 410. The ray tracing engine 430 may be communicable with the rendering application 420 and provide additional support and assistance in rendering 3D image frames). 

(8) regarding claim 10:
Du further disclosed the method of claim 1, wherein the data relating to the gaze direction of a viewer comprises eye-tracking data (para. [0016], note that all of the imaging parameters combine to create a field of view 320 for the first virtual camera array 310). 

(9) regarding claim 11: 
Du further disclosed the method of claim 1, wherein the one or more display devices comprises at least one of a head-mounted display; a stereoscopic display, a multiview display, and a holographic display (para. [0010], note that presented herein that may render an image frame on an autostereoscopic 3D display).

The proposed combination of Du and Woodgate, explained in the rejection of method claims 1-4 and 10-11 renders obvious the steps of the processor (410, fig. 4) claims 12-15, 17, 19 and the non-transitory computer-readable storage medium (para. [0065]) claim 20 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claims 1-4, 10-11 are equally applicable to claims 12-15, 17 and 19-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Harrold et al. (US Publication Number 2010/0309296 A1) disclosed an autostereoscopic display apparatus comprising a liquid crystal spatial light modulator having an array of pixels of different colors, each pixel comprising plural domains of different polar alignments, and a parallax element comprising an array of optical elements having geometric axes extending in parallel across the spatial light modulator in an inclined direction, the domains are shaped to improve the angular contrast uniformity.

Es et al. (NPL “GPU Based Real Time Stereoscopic Ray Tracing”, 2007) disclosed demonstrated the technique in our GPU based interactive ray tracer and showed that reprojection method can reduce the stereo frame time considerably. We also propose a GPU based approach to handle missing object problem if an object is seen only by the reprojected eye. Additionally, reprojections of reflection/refraction rays to create approximate images are discussed.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674